Citation Nr: 0204680	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  95-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) non-
service-connected burial benefits and plot or interment 
allowance.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
December 1953. He died in November 1991.  The Regional Office 
(RO) has recognized the appellant's status as the veteran's 
surviving spouse by virtue of common law marriage, and the 
Board of Veterans' Appeals (Board) will proceed on that 
basis.

This appeal initially arose from a November 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied entitlement 
to VA non-service-connected burial benefits and plot or 
internment allowance.  In this rating decision, without 
specifically addressing the issue of whether new and material 
evidence had been submitted to warrant reopening a previously 
denied claim, the RO effectively accepted and considered 
additional evidence obtained from the Air Force Board of 
Corrections of Military Records (AFBCMR).  Inasmuch as the RO 
implicitly and correctly found such evidence to be new and 
material for purposes of reopening the appellant's claim, the 
Board concurs with that finding.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

In a decision dated in July 1999, the Board of Veterans' 
Appeals (Board) denied entitlement to VA non-service-
connected burial benefits and plot or internment allowance.  
The appellant appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).  

The appellant submitted an informal brief in support of her 
claim in May 2000.  In October 2000, the Acting Secretary of 
VA submitted Appellee's Motion for Summary Affirmance, 
Acceptance of this Motion in Lieu of a Brief, and Stay of 
Proceedings.  In a January 2001 order, the Court ordered VA 
to show cause why the Board's July 1999 decision should not 
be vacated and remanded, in light of the passing of The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  VA did not submit a response, and in 
March 2001 the Court vacated and remanded the Board's 
decision.  Copies of the Court's Order and the pleadings have 
been placed in the claims file.

Based on statements provided by the appellant in her January 
1995 substantive appeal (VA Form 9), it appears that she has 
raised the issue of entitlement to service-connected burial 
benefits.  See 38 C.F.R. § 3.1600(a) (2001). This issue has 
not been adjudicated by the RO and is referred to that agency 
for review as appropriate. To the degree the appellant has 
referred to the matter of whether the veteran was entitled to 
certain military awards or decorations, she is advised that 
any such questions must be addressed to the service 
department as the Board has no jurisdiction over this area.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in November 1991 at a non-VA-affiliated 
institution.

3.  At the time of his death, the veteran was not in receipt 
of VA compensation or pension benefits, and did not have a 
pending claim for VA benefits.

4.  The veteran was not discharged from service for a 
disability incurred in or aggravated in the line of duty nor 
did he have such a disability at discharge that would have 
justified a discharge for disability.

5.  The veteran's body was not unclaimed with his body held 
by a state or a political subdivision of a state.


CONCLUSION OF LAW

The criteria for entitlement to payment of VA non-service-
connected burial benefits and plot or interment allowance 
have not been met.  38 U.S.C.A. §§ 2302, 2303, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.1600 (2001); 66 Fed. Reg. 45,620-45,632 
(August. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant maintains, in substance, that the veteran is 
entitled to non-service-connected burial benefits and plot or 
interment allowance, in particular since the characterization 
of the veteran's separation has been upgraded.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
appellant substantiate her claim.  As the Court noted, VA's 
duty to assist claimants was modified by Congress.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran's service 
medical records have not been associated with the veteran's 
claims file.  The RO has acknowledged that those records are 
presumed lost in a 1973 fire at the National Personnel 
Records Center's (NPRC) storage facility in St. Louis, 
Missouri.  The Board is aware that in such a situation it has 
a heightened duty to assist a claimant in developing his or 
her claim.  This duty includes the search for alternate 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The evidence of record reflects 
that records from the Department of the Air Force pertaining 
to the veteran's service have been associated with the claims 
file.  The RO pursued service records pertaining to the 
veteran through the NPRC and the National Archives and 
Records Administration.  The evidence also reflects, and the 
Board is satisfied, that the RO has attempted to locate 
additional pertinent evidence regarding the veteran's 
military service.  In this context, the Board must point out 
that the veteran expressly reported that he received no 
treatment for any sickness, disease or injury in service 
related to his claims regarding hip and pelvis disabilities 
and disability resulting in coronary bypass surgery on his 
March 1986 application for VA compensation .  The analysis 
set forth below, therefore, was undertaken pursuant to the 
duties and obligations set forth in Pruitt and O'Hare.

In addition, the appellant presented testimony before a VA 
hearing officer at the RO in May 1996.  In correspondence to 
the appellant dated in February 1992 and November 1994, the 
RO informed her of the criteria for a plot or internment 
allowance, as well as for a non-service-connected burial 
allowance.  A January 1995 Statement of the Case and a 
February 1997 Supplemental Statement of the Case notified the 
appellant of the evidence VA had in its possession, and the 
evidence required for her claimed benefit. 

The Board finds that under the circumstances of this case, VA 
has made reasonable efforts to assist the appellant in 
attempting to substantiate her claim and that additional 
assistance is not required.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 66 Fed. Reg. 45,620.  In this case, the Board 
specifically finds that VA has met or exceeded the 
obligations of both the new and old criteria regarding the 
duty to assist.  The RO has obtained all available pertinent 
records regarding the issue on appeal and the appellant has 
been effectively notified of the evidence required to 
substantiate her claim.  There is no indication of existing 
evidence that could substantiate this claim that the RO has 
not obtained.  The appellant further plainly shows through 
her statements and submissions of evidence that she 
understand the nature of the evidence needed to substantiate 
this claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the appellant to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

The Board recognizes the assertion in the November 2001 
Informal Hearing Presentation that a remand to the RO is 
necessary to notify the appellant of the medical and lay 
evidence not of record for non-service-connected death burial 
benefits and service-connected death benefits.  Nevertheless, 
the Board finds that a remand is not necessary.  As noted 
above, VA has satisfied its duty under the VCAA with regard 
to the issue currently on appeal.  Also as noted above, the 
appellant's claim for service-connected burial benefits is 
not before the Board and is referred to the RO.  

The veteran filed a claim for VA compensation in March 1986, 
alleging entitlement to VA benefits based on a 1965 fracture 
of his pelvis and coronary bypass surgery he underwent in 
1985.  In his application for VA compensation, he denied 
having received in-service medical treatment for any 
sickness, disease, or injury relating to these disabilities.  
The RO did obtain service records reflecting that the veteran 
received a dishonorable discharge from service.  Because the 
dishonorable discharge barred the veteran from receiving 
payments based on VA benefits, the RO denied his claim in 
October 1986.  The veteran did not appeal that decision.

The veteran died in November 1991.  The RO received the 
appellant's original claim for VA burial benefits in December 
1991.  The appellant's claim was denied in February 1992, as 
the veteran's service records showed that he was dishonorably 
discharged from service.  The appellant did not appeal that 
decision.  

In May 1994, on the appellant's petition, the AFBCMR upgraded 
the veteran's character of service to "under honorable 
conditions (general)."  In September 1994, the appellant 
filed another claim for VA burial benefits.  

Legal Analysis 

If a veteran's death is not service-connected, an amount may 
be paid toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial. 38 C.F.R. § 3.1600(b).  Entitlement is subject to the 
following conditions: (1) at the time of death the veteran 
was in receipt of pension or compensation (or but for the 
receipt of military retirement pay would have been in receipt 
of compensation); or (2) the veteran has an original or 
reopened claim for either benefit pending at the time of the 
veteran's death; or (3) the deceased was a veteran of any war 
or was discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in line 
of duty, and the body of the deceased is being held by a 
State (or a political subdivision of a State), and the 
Secretary determines that there is no next of kin or other 
person claiming the body of the deceased veteran, and that 
there are not available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  Id.

In a September 1991 application for VA burial benefits, the 
appellant reported that the veteran died in November 1991, 
and that he had been interred at her expense at a place other 
than a state or national cemetery.  The appellant did not 
claim the veteran's cause of death was due to service.  She 
has subsequently raised arguments that he died of a 
malignancy related to alleged radiation exposure in service, 
specifically exposure to an atomic weapon used in Japan.  
There is nothing in the current record to show service in 
Japan.  The dates of service demonstrate that the veteran was 
not on active duty at a time he could have been exposed to 
residuals of atomic bombing of Hiroshima or Nagasaki and thus 
qualified for consideration under 38 C.F.R. § 3.309 (2001).  
There is no competent medical evidence linking his service to 
any disability that caused or contributed to cause death.  
The evidence of record shows that the veteran was not in 
receipt of VA pension or compensation (nor was compensation 
or pension precluded by receipt of military retirement pay) 
at the time of his death.  The veteran did not have a claim 
for VA benefits pending at the time of his death, and his 
body was not unclaimed and held by a state or political 
subdivision of a state.  Thus, the Board finds that the 
requirements for payment to funeral benefits under 38 C.F.R. 
§ 3.1600(b) have not been met.

Pursuant to 38 C.F.R. § 3.1600(c), a burial allowance may be 
paid if a veteran dies while properly hospitalized by the VA.  
The record reflects that the veteran died in St. Elizabeth 
Medical Center, which is not a VA facility.  Therefore, the 
Board finds that entitlement to burial allowances under 38 
C.F.R. 3.1600(c) is not warranted.

Additionally, when a veteran dies from non-service-connected 
causes, an amount not to exceed the amount may be paid as a 
plot or interment allowance.  38 C.F.R. § 3.1600(f).  The 
plot or interment allowance is payable to the person or 
entity who incurred the expenses.  Entitlement is subject to 
the following conditions: (1) the deceased veteran is 
eligible for the burial allowance under paragraph (b) or (c) 
of section 3.1601; or (2) the veteran served during a period 
of war and the conditions set forth in § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or (3) the veteran was discharged from the active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability); and (4) the veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States.

The record does not reflect that the veteran was discharged 
from service for a disability incurred or aggravated in the 
line of duty or at the time of discharge had such a 
disability, as shown by official service records.  
Significantly, the veteran reported in his own March 1986 
claim for VA compensation that he had not received medical 
treatment while in service for any disease, illness or injury 
related to the disabilities he was then reporting to be 
present involving the hip and pelves and residuals of 
coronoary surgery.  He did not allege the presence of any 
other disabilities.
In the instant appeal, therefore, the Board finds that the 
criteria for payment of burial benefits have not been 
satisfied.  The veteran was not service-connected for any 
disability at the time of his death, nor did he have a claim 
pending for VA compensation.  Moreover, at the time of his 
death the veteran was not in receipt of VA pension.  As noted 
above, the RO denied the veteran's claim for service 
connection and pension in October 1986, and the veteran did 
not appeal.  The veteran did not have a reopened claim for 
pension pending at the time of his death.  Furthermore, the 
claims file does not contain any evidence that the veteran 
died in a VA facility or while admitted to a hospital, 
domiciliary, or nursing home under VA authority.  Finally, 
there is no evidence that the veteran was traveling under 
proper authority and at VA expense for the purpose of 
examination, treatment, or care at the time of his death.  
Therefore, there is no basis upon which a grant of burial 
benefits and plot or interment allowance may be predicated.

The Board is sympathetic to the appellant's stated position 
in requesting repayment of monies expended by her for the 
veteran's burial.  However, the Board is bound by the 
applicable law and regulations as written.  38 U.S.C.A. § 
7104(c) (West 1991).  For the reasons stated above, the Board 
concludes that a favorable determination is not permitted in 
this case.  The Board has carefully reviewed the entire 
record in this case, and finds that the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b) (West 1991). 

With respect to entitlement to non-service connected death 
burial benefits, the provisions of 38 U.S.C.A. §§ 2302, 
2303(b) and 38 C.F.R. § 3.1600 are dispositive of this 
matter.  The Board notes that in a case such as this one, 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis, 6 Vet. App. at 430.  
Hence, the appellant's claim of entitlement to burial 
benefits and plot or interment allowance is denied as a 
matter of law.  Sabonis, 6 Vet. App. at 430; 38 U.S.C.A. §§ 
2302, 2303(b); 38 C.F.R. § 3.1600.


ORDER

Entitlement to VA non-service-connected burial benefits and 
plot or interment allowance is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

